NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HOWARD COCHRAN,                                 No. 16-16217

                Plaintiff-Appellant,            D.C. No. 2:11-cv-02538-GMS

 v.
                                                MEMORANDUM*
ROBERT RAMSEY, Police Officer at
Phoenix Police Department; MICHAEL
FEIST, Officer,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Howard Cochran appeals pro se the district court’s judgment following

bench trial in his 42 U.S.C. § 1983 action alleging excessive force. We have

jurisdiction under 28 U.S.C. § 1291. We review for clear error the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings of fact and accord special deference to the district court’s credibility

determinations. Allen v. Iranon, 283 F.3d 1070, 1076, 1078 n.8 (9th Cir. 2002).

We affirm.

       The district court did not clearly err in its factual findings or credibility

determinations because both were “plausible in light of the record viewed in its

entirety.” Husain v. Olympic Airways, 316 F.3d 829, 835 (9th Cir. 2002) (“[I]f the

district court’s findings are plausible in light of the record viewed in its entirety,

the appellate court cannot reverse even if it is convinced it would have found

differently.”).

       We reject as unsupported by the record Cochran’s contentions that the

district court was biased against him.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                            2                                      16-16217